Pista *la anterior querella del Colegio de Abogados de Puerto Rico, el artículo 10 de la Ley núm. 43 de mayo 14, 1932 y la reso-lución de este Tribunal de mayo 20, 1937, notifique el querellante a todos y cada uno de los querellados, con copia de la querella, para que comparezcan en la sala de sesiones del Tribunal Supremo el día 20 del corriente mes, a las 2 p. m., a fin de que muestren causas, si las tuvieren, por virtud de las cuales no se les debe suspender del ejercicio de la profesión de abogados en esta Isla de Puerto Rico por no baber pagado las cuotas fijadas por el artículo 9 de la expre-sada ley núm. 43 según se alega en la querella.